ORDER *
The petition is dismissed for lack of jurisdiction.
The petitioner waived his right to appeal the decision of the Immigration Judge and thus failed to exhaust his administrative remedies, depriving this court of jurisdiction to review his order of removal.1 In addition, the petitioner failed to raise the issue of the validity of his waiver before the Board of Immigration Appeals, depriving this court of jurisdiction to review the validity of his waiver.2
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Joo v. INS, 813 F.2d 211, 212 (9th Cir.1987) (per curiam); 8 U.S.C. § 1252(d)(1).


. Ochave v. INS, 254 F.3d 859, 867 n. 3 (9th Cir.2001).